Citation Nr: 1613104	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-40 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left leg disability, to include chronic meralgia paresthesia of the left leg/thigh. 

3.  Entitlement to service connection for a neck disability, to include chronic muscular strain of the cervical spine.
 
4.  Entitlement to service connection for a left arm disability, to include chronic muscular strain and chronic rotator cuff impingement tendonitis of the left arm.
 
5.  Entitlement to service connection for a low back disability, to include chronic muscular strain, superimposed on degenerative instability of lumbar spine.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975 and July 1979 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes, as discussed below, that the Veteran filed a claim for service connection for a psychiatric disorder, which was denied in a September 1988 rating decision.  In December, 2006, the Veteran filed his current claim as a claim for PTSD.  The RO treated the claim as entitlement to service connection for PTSD, also claimed as depression, stress, tension, and anger problems, and adjudicated such on a de novo basis without reference to the prior September 1988 rating decision.  

Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As noted in the Board's July 2013 decision, the Board has determined that claim for service connection for an acquired psychiatric disability was finally adjudicated in September 1988.  For this reason, the Board has styled the claim for a service connection for an acquired psychiatric disability to reflect that finality had attached to the previous rating decision.

In a January 2014 rating decision, the Appeals Management Center (AMC) granted service connection for hearing loss.  As the benefit sought on appeal has been granted, that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of the reopened claim for service connection for an acquired psychiatric disability, service connection for a left arm disability, service connection for a left leg disability, service connection for a neck disability, and service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  Service connection for an acquired psychiatric disorder was initially denied in a September 1988 rating decision. The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.
 
2.  New evidence submitted since September 1988 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Service connection for an acquired psychiatric disorder was originally denied in a September 1988 rating decision.  The Veteran's claim was denied because the evidence indicated his symptoms were due to mixed personality disorder and an acute transitory adjustment disorder during service.  Personality disorders are not considered disabilities for purposes of VA compensation.  

Evidence added to the record since September 1997 includes additional VA and private treatment records, and lay statements from the Veteran.  The VA medical records establish the Veteran has been diagnosed with general anxiety disorder, major depressive disorder, and dysthymic disorder.  The Veteran attributes his symptoms to a July 1983 motor vehicle accident while in service.  The medical records also indicate the Veteran reporting that he attempted suicide once while in service.  The service treatment records indicate he may have been treated for his mental health symptoms.  

This evidence is "new" as it was not previously submitted to agency decision makers.  Some of it is also "material" as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, a diagnosis of an acquired psychiatric disability and its relation to an in-service occurrence.  Accordingly, the claim for service connection for low back strain is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claims for service connection does not end the inquiry; rather, consideration of the claims on the merits is necessary.  The Board finds that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The file indicates the Veteran at least once filed for disability benefits from the Social Security Administration.  It appears from the VA medical notes that the Veteran is claiming the disabilities at issue are preventing him from working.  The Board finds there is a reasonable possibility that these records could help substantiate all of the claims currently before the Board and VA is therefore obligated to obtain the records.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

As noted above, the Veteran has reported a history of one suicide attempt while in service.  The service treatment records indicate in July 1982, the Veteran was using an unknown tranquilizer and there is an August 1982 stamp by the United States Army Psychiatric service but no explanation as to why it was in the Veteran's service treatment records.  There has not been any attempt to obtain the psychiatric service or any in-patient records with respect to a psychiatric disability.  Records related to his mental health, and/or a psychiatrist's report, and any additional similar treatment might have been kept separate from the Veteran regular service treatment records and therefore, an effort should be made to associate any available records with the claims file. 

In April 2015, the Veteran received treatment from a private medical facility, the Wesley Medical Center.  The Wesley Medical Center records have not been associated with the file and upon remand, the records should be requested.  

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board notes the Veteran had a VA examination in August 2007 that included psychological testing.  At that time the examiner diagnosed malingering and antisocial personality disorder.  VA treatment records dated in 2013 suggest a diagnosis of major depression.  The Board finds that a new examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of the Wesley Medical Center as well as the records of any other non-VA medical provider who has treated the Veteran for his disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Request through official source all inpatient/outpatient service mental health treatment records from July and August 1982 while the Veteran was stationed in Germany.  If additional information is needed from the Veteran to facilitate the request, such should be requested.  All efforts to obtain such documents must be documented  and associated with the file.  If the requested records are unavailable, the Veteran should be notified of such.

3.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or any award if any of Social Security Administration disability benefits.  If the requested records are unavailable, the Veteran should be notified of such.

4.  Obtain updated VA treatment records dating since November 2015.   

5.  After the record development is completed, provide  the Veteran with a VA mental health examination.        The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to provide a diagnosis for any psychiatric disability identified.  For any diagnosed psychiatric disability other than a personality disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability began in service or is causally related to service, to specifically include the July 26, 1982 notation in the Veteran's service treatment records that he was on some tranquilizer.  Any opinion provided should be reconciled with the opinion on the August 2007 VA mental examination.  The examiner should explain the reasons for the opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

6.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


